Title: From Thomas Jefferson to James Madison, 7 May 1783
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Tuckahoe May 7. 1783.
        
        I received your favor of Apr. 22. and am not a little concerned  at the alterations which took place in the Report on the impost &c. after I left you. The article which bound the whole together I fear was essential to get the whole passed; as that which proposed the conversion of state into federal debts was one palatable ingredient at least in the pill we were to swallow. This proposition being then hopeful, I never consulted you whether the paiment of our Western expenditures, annexed as a condition to our passing the articles recommended, would not be acceded to by Congress, more especially when one of those articles is the cession of that very territory for the acquisition and defence of which these expenditures have been incurred. If I recollect rightly, Congress offered this in their first proposition for a cession. I beg your sentiments however on this subject by return of the first post. Notwithstanding the unpromising form of these articles I have waited a fortnight in the neighborhood of Richmond that I might see some of the members. I passed yesterday in associating and conversing with as many of them as I could. The Attorney has cooperated in this work. This is the view I form at present of the leaders. Dr. Lee, R. H. Lee M. Page, Taylor will be against them. So will Thruston and White if elected, and even an A. Campbell is thought worthy of being named with these as having some influence in the S. Western quarter. In their favour will probably be Tyler Tazewell, Genl. Nelson, W. Nelson, Nicholas and a Mr. Stewart a young man of good talents from the Westward. Henry as usual is involved in mystery: should the popular tide run strongly in either direction, he will fall in with it. Should it not, he will have a struggle between his enmity to the Lees, and his enmity to everything which may give influence to Congs. T[homson]. Mason is a meteor whose path cannot be calculated. All the powers of his mind seem at present concentrated on one single object, the producing a Convention to new model the Constitution. This is a subject much agitated, and seems the only one they will have to amuse themselves with till they shall receive your propositions. These should be hastened; as I think the session will be short.
        I have seen Mr. Wythe. He has none of his amendments or notes on the Confederation.
        Mr. Short has desired me to suggest his name as that of a person willing to become a legatine secretary should these offices be continued. I have apprised him of the possibility that they may not. You know my high opinion of his abilities and merits. I will therefore only add that a peculiar talent for prying into facts seems to mark his character as proper for such a business. He is young and little experienced in business tho well prepared for it. These defects  will lessen daily. Should persons be proposed less proper on the whole you would on motives of public good, knowing his willingness to serve, give him a nomination and do justice to his character.
        I rejoice at the information that Miss K. and yourself concur in sentiments. I rejoice as it will render you happier and will give to me a neighbor on whom I shall set high value. You will be continued in your delegation till the end of three years from the completion of the Confederation. You will therefore model your measures accordingly. You say nothing of the time when you shall pay your visit to Virginia: I hope you will let me know of your arrival as soon as it happens. Should the call be made on me, which was sometimes the subject of our conversation, and be so timed with your visit as that you may be the bearer of it I shall with great pleasure accomodate my movements to yours so as to accompany you on your return to Philadelphia.
        I set out this morning for Monticello. My affectionate compliments to the ladies & gentlemen of the house, and sincere friendship to yourself. Adieu.
      